
	
		III
		Calendar No. 409
		111th CONGRESS
		2d Session
		S. RES. 532
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 17, 2010
			Mr. Kerry (for himself,
			 Mrs. Feinstein, and
			 Mr. Udall of Colorado) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			May 25, 2010
			Reported by Mr. Kerry,
			 without amendment
		
		RESOLUTION
		Recognizing Expo 2010 Shanghai China and
		  the USA Pavilion at the Expo.
	
	
		Whereas
			 Expo 2010 Shanghai China (Expo 2010) will take place May 1 through October 31,
			 2010 with the theme Better City, Better Life;
		Whereas
			 Expo 2010 will be the largest such event in 150 years of Expo history with an
			 estimated 70,000,000 visitors expected to attend, many of them from within
			 China;
		Whereas
			 approximately 192 countries and 52 international organizations will be
			 represented at Expo 2010;
		Whereas
			 Expo 2010 is the first world exposition hosted by China, representing an
			 opportunity for the world to celebrate China's progress over the past 30 years
			 and recognize the aspirations of the people of China to continue the process of
			 reform and opening up launched by Chinese Premier Deng Xiao-ping
			 in 1979;
		Whereas
			 Shanghai, the host city of Expo 2010, is the dynamic commercial and financial
			 capital of China, noted in China as a cradle of innovation and openness;
		Whereas
			 Expo 2010 represents an unprecedented opportunity for the United States to
			 promote understanding of American society, culture, ideas, and values with
			 millions of Chinese citizens visiting the USA Pavilion;
		Whereas
			 United States participation in Expo 2010 demonstrates the United States
			 commitment to a forward-looking, positive relationship with China;
		Whereas
			 the USA Pavilion theme Rising to the Challenge will entertain
			 and educate audiences on the American spirit of innovation and
			 community-building and celebrate the American ideals of collaboration, freedom,
			 diversity, openness, optimism, achievement, and opportunity;
		Whereas
			 Expo 2010 will emphasize sound environmental conservation practices, including
			 a solar energy system that will produce 5 megawatts of power and large rooftop
			 canopies to collect rainwater to be purified for drinking;
		Whereas
			 support for the USA Pavilion’s construction, staffing, operation, and thematic
			 presentations was provided completely by private-sector and other partners
			 consistent with United States law; and
		Whereas
			 many of the USA Pavilion’s sponsoring partners are also playing an active role
			 in the beneficial development of China’s economy and society: Now, therefore,
			 be it
		
	
		That—
			(1)the Senate congratulates the people of
			 China for hosting Expo 2010 and wishes them every success with this
			 endeavor;
			(2)it is the sense of the Senate that Expo
			 2010 constitutes an important step along the over 30-year path of reform and
			 opening up in China, and serves as a significant reminder of what can be
			 accomplished if China continues along this path;
			(3)the Senate calls on the sponsors and
			 operators of the USA Pavilion to make maximum use of this unique opportunity to
			 showcase the very best attributes that the United States has to offer and to
			 strengthen the cultural, scientific, educational, people-to-people, trade, and
			 investment links between the people of the United States and the people of
			 China; and
			(4)the Senate acknowledges the more than 60
			 private-sector and other sponsor partners of the USA Pavilion for their
			 invaluable contributions to the success of this important project and for
			 providing a positive example of public-private partnerships.
			
	
		May 25, 2010
		Reported without amendment
	
